Title: To Benjamin Franklin from Magellan, 22 June 1779
From: Magellan, Jean-Hyacinthe de
To: Franklin, Benjamin


Monsieur & cher confrere
Londres 22 June—79
Celle-ci est pour un acte d’amitié & d’humanité, auquel je suis sur que vous prendrez tout parti, & vous employeres pour reussir. C’est en faveur d’un ami, de celui que vous connoissez & voyez à Passy. Son frere Richard Nairne, capitain du vaisseau Marchand nommé the generous Friends., en venant de Newfound Land, fut pris par la Fregate Flora, commandée par le Marquiz de Castellan dans le 30 Mars dernier: & fut amené à Toulon. Ce Monsr. Richard Nairne se trouve actuellement sur parole à Aix en Provence, chez Messrs. gregoire. Vous n’avez qu’à dire à la personne que vous savez le nom de ce Monsr., qui est frere de celui du meme Nom, faiseur d’Instrumens de Mathematique, & deja Membre de la Soce. Rle. qui demeure vis à vis la Bourse de Londres, & qui est son antien & bon ami: & je suis persuadé qu’il fera tout ce qui sera en son pouvoir pour obtenir la Liberté de son frere. Monsr. Nairne Lui meme a eté ce matin avec moi pour cet affaire: mais il n’a pas jugé de bien faire en ecrivant en droiture à la Personne que vous savez. Ainsi je vous recommande cet affaire de coeur. L’humanité et amitié m’engage et je comte sur la votre. Vale & ama tuum
Magellan

N.B. Il ne m’a pas été possible de trouver l’ouvrage de Home sur le croup.

 
Notation: Magellan 22. Juin 1779.
